Case 1:19-cr-00039-TSK-MJA Document1 Filed 07/09/19 Page 1of6 PagelD #: 1

FILED

UNITED STATES DISTRICT COURT FOR THE JUL 69 2019

NORTHERN DISTRICT OF WEST VIRGINIA

U-S. DISTRICT COURT-WVND
CLARKSBURG, WV 26301

UNITED STATES OF AMERICA,
Criminal No. L117 ev s G TSI

 

Vv.

u) Violations: 18 U.S.C. § 2
CHRISTIAN STEVENS and | 18 U.S.C. § 922(a)(6)
STEVEN SOMERS, (22 ) 18 U.S.C. § 922(g)(1)

18 U.S.C. § 924(a)(2)
Defendants.

 

 

INDICTMENT
The Grand Jury charges that:
COUNT ONE
(Aiding and Abetting a False Statement During Purchase of Firearms)

On or about December 6, 2016, in Monongalia County, in the Northern District of West Virginia,
defendants CHRISTIAN STEVENS and STEVEN SOMERS, aiding and abetting each other, in
connection with the acquisition of firearms, that is an F.N. pistol, model Five-SeveN, 5.7x28mm caliber,
serial number 386304882, and a Diamondback Arms Inc. pistol, model DB-15, 5.56mm caliber, serial
number DB1550734, from a Federal Firearms Licensee, a licensed dealer of firearms within the meaning
of Chapter 44, Title 18, United States Code, knowingly made a false and fictitious written statement to
said Federal Firearms Licensee, which statement was intended and likely to deceive said Federal Firearm
Licensee, as to a fact material to the lawfulness of such sale of the said firearm to defendant
CHRISTIAN STEVENS under chapter 44 of Title 18, in that the defendant CHRISTIAN STEVENS
represented himself to be the actual purchaser of the firearm, when in fact, as he and STEVEN SOMERS
then and there well knew, STEVEN SOMERS was the true purchaser of the firearm; in violation of

Title 18, United States Code, Sections 2, 922(a)(6), and 924(a)(2).
Case 1:19-cr-00039-TSK-MJA Document1 Filed 07/09/19 Page 2 of 6 PagelD #: 2

COUNT TWO
(Aiding and Abetting a False Statement During Purchase of Firearms)

On or about February 2, 2017, in Monongalia County, in the Northern District of West Virginia,
defendants CHRISTIAN STEVENS and STEVEN SOMERS, aiding and abetting each other, in
connection with the acquisition of firearms, that is a Masterpiece Arms pistol, model MPA930 SST,
9mm caliber, serial number V9468, from a Federal Firearms Licensee, a licensed dealer of firearms
within the meaning of Chapter 44, Title 18, United States Code, knowingly made a false and fictitious
written statement to said Federal Firearms Licensee, which statement was intended and likely to deceive
said Federal Firearm Licensee, as to a fact material to the lawfulness of such sale of the said firearm to
defendant CHRISTIAN STEVENS under chapter 44 of Title 18, in that the defendant CHRISTIAN
STEVENS represented himself to be the actual purchaser of the firearm, when in fact, as he and
STEVEN SOMERS then and there well knew, STEVEN SOMERS was the true purchaser of the

firearm; in violation of Title 18, United States Code, Sections 2, 922(a)(6), and 924(a)(2).
Case 1:19-cr-00039-TSK-MJA Document1 Filed 07/09/19 Page 3 of 6 PagelD #: 3

COUNT THREE
(Aiding and Abetting a False Statement During Purchase of Firearms)

On or about March 3, 2017, in Marion County, in the Northern District of West Virginia,
defendants CHRISTIAN STEVENS and STEVEN SOMERS, aiding and abetting each other, in
connection with the acquisition of firearms, that is a Springfield pistol, model XD Mod 2, 9mm
caliber, serial number GM898351, and an F.N. pistol, model FNS40, .40 caliber, serial number
CSU0020413, from a Federal Firearms Licensee, a licensed dealer of firearms within the meaning of
Chapter 44, Title 18, United States Code, knowingly made a false and fictitious written statement to said
Federal Firearm Licensee, which statement was intended and likely to deceive said Federal Firearm
Licensee, as to a fact material to the lawfulness of such sale of the said firearm to defendant
CHRISTIAN STEVENS under chapter 44 of Title 18, in that the defendant CHRISTIAN STEVENS
represented himself to be the actual purchaser of the firearm, when in fact, as he and STEVEN SOMERS
then and there well knew, STEVEN SOMERS was the true purchaser of the firearm; in violation of

Title 18, United States Code, Sections 2, 922(a)(6), and 924(a)(2).
Case 1:19-cr-00039-TSK-MJA Document1 Filed 07/09/19 Page 4 of6 PagelD #: 4

COUNT FOUR
(Aiding and Abetting a False Statement During Purchase of Firearms)

On or about May 8, 2017, in Marion County, in the Northern District of West Virginia,
defendants CHRISTIAN STEVENS and STEVEN SOMERS, aiding and abetting each other, in
connection with the acquisition of firearms, that is a Glock pistol, model 19, 9mm caliber, serial
number BECH872, from a Federal Firearms Licensee, a licensed dealer of firearms within the meaning
of Chapter 44, Title 18, United States Code, knowingly made a false and fictitious written statement to
said Federal Firearm Licensee, which statement was intended and likely to deceive said Federal Firearm
Licensee, as to a fact material to the lawfulness of such sale of the said firearm to defendant
CHRISTIAN STEVENS under chapter 44 of Title 18, in that the defendant CHRISTIAN STEVENS
represented himself to be the actual purchaser of the firearm, when in fact, as he and STEVEN SOMERS
then and there well knew, STEVEN SOMERS was the true purchaser of the firearm; in violation of

Title 18, United States Code, Sections 2, 922(a)(6), and 924(a)(2).
Case 1:19-cr-00039-TSK-MJA Document1 Filed 07/09/19 Page 5of6 PagelD#: 5

COUNT FIVE

(Unlawful Possession of a Firearm)

On or about June 21, 2018, in Lewis County, in the Northern District of West Virginia, defendant
STEVEN SOMERS possessed a firearm, that is an F.N. pistol, model Five-SeveN, 5.7x28mm caliber,
serial number 386304882, having previously been convicted in a court of a crime punishable by
imprisonment for a term exceeding one year, that is the felony offense of Possession with the Intent to
Distribute a Controlled Substance, Marijuana, in the Circuit Court for Prince George’s County,
Maryland, in Criminal Number CT171331X, and did so knowingly, said firearm having been shipped
and transported in interstate commerce; in violation of Title 18, United States Code, Sections 922(g)(1)

and 924(a)(2).
Case 1:19-cr-00039-TSK-MJA Document1 Filed 07/09/19 Page 6 of 6 PagelD #: 6

FORFEITURE ALLEGATION
Gun Control Act
Pursuant to Title 28, United States Code, Section 2461(c), and Title 18, United States Code,
Section 924(d)(1), the government will seek the forfeiture of any firearm and any ammunition involved
in or used in any knowing violation of Title 18, United States Code, Sections 922(a)(6), 922(g)(1), and
924(a)(2), and including a F.N. pistol, Five-Seven, .57 caliber, serial number 386304882, and

nineteen (19) rounds of 5.7x28mm caliber ammunition.

A true bill,

/s/
Grand Jury Foreperson

/s/
WILLIAM J. POWELL
United States Attorney

Traci M. Cook
Assistant United States Attorney
